Citation Nr: 0111659	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  98-19 614A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' May 1994 decision that denied 
entitlement to service connection for right ear defective 
hearing.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The moving party had active duty from August 1968 to June 
1975.

The Board of Veterans' Appeals (Board) denied entitlement to 
service connection for right ear defective hearing in a May 
1994 decision.  

In December 1998, the Board received a Motion for 
Reconsideration of the March 1994 decision based on clear and 
unmistakable error.

In April 1999, the Board directed a letter to the moving 
party and asked that he clarify whether he wished to proceed 
with the adjudication of a construed claim of CUE in the May 
1994 Board decision based on recently finalized regulations.  
The moving party was provided with a copy of the final CUE 
regulations, and told to respond within 60 days, and that if 
no response was received, the Board would assume that the 
moving party did not wish to proceed with the adjudication of 
CUE.  In June 1999, the moving party did respond by 
indicating that he wished the Board to proceed with the 
adjudication of the construed claim of CUE in the May 1994 of 
the Board.

Accordingly, the present matter comes before the Board on 
motion by the moving party alleging clear and unmistakable 
error in a May 1994 Board decision.

Preliminarily, it is noted that a motion for revision of a 
decision based on CUE must meet certain requirements in order 
to qualify for review by the Board.  38 C.F.R. § 20.1404(a) 
(2000) requires that the motion must be in writing, and must 
be signed by the moving party or that party's representative.  
The motion must include the name of the veteran; the name of 
the moving party if other than the veteran; the applicable 
Department of Veterans Affairs (VA) file number; and the date 
of the Board of Veterans' Appeals decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.  The 
Board finds that the moving party has met the necessary 
requirements to qualify for review by the Board, and that the 
motion is ready for such review.  38 C.F.R. § 20.1404(a) 
(2000).

Additionally, the Board observes that the veteran's motion 
for advancement on the docket has been granted.  See 38 
C.F.R. § 20.900(c) (2000).  The veteran was informed of the 
same by Board letter dated August 16, 1999.


FINDINGS OF FACT

1.  In May 1994, the Board determined that there was no 
evidence demonstrating that the moving party's right ear 
defective hearing was manifest in service or within one-year 
following separation from service and was not caused by any 
incident in service.  Consequently, the Board found that 
there was no legal basis upon which to grant the service 
connection claim.

2.  The Board's decision of May 1994 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The portion of the Board's May 1994 decision denying service 
connection for right ear defective hearing did not contain 
CUE.  38 U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. §§ 
20.1400 - 20.1411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1994, the Board entered a decision which, in pertinent 
part, denied the moving party's claim of entitlement to 
service connection for right ear defective hearing.  That 
decision was based on findings that right ear defective 
hearing was manifest in service or within one year following 
separation from service and was not caused by any incident in 
service.  Although the Board accepted the veteran's testimony 
regarding exposure to acoustic trauma in service as credible, 
it was noted that the first pertinent evidence of right ear 
hearing loss was not shown until 
16-years after service.  Therefore, in the absence of 
evidence attributing the cause of the right ear hearing loss 
to an event in service, the Board noted that service 
connection was not warranted.

The only arguments submitted by the moving party with respect 
to his motion for revision of the 1994 Board decision based 
on CUE, were those which were advanced by him in conjunction 
with a claim for reconsideration received by the Board in 
December 1998 and by his accredited representative in its 
March 2001 Informal Hearing Presentation.

The moving party argued in December 1998 that the Board 
unfairly weighed the evidence in denying service connection.  
It was argued that, in view of the fact that service 
connection had been granted for left ear hearing loss and 
tinnitus due to 
in-service acoustic trauma, the Board should have accorded 
reasonable doubt in favor of the veteran with respect to his 
right ear defective hearing.  In its March 2001 Informal 
Hearing Presentation, the American Legion indicated that the 
1994 Board decision failed to consider the provisions of 38 
U.S.C.A. § 1154(b).

Rule 1403, which is found at 38 C.F.R. § 20.1403 (2000), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed.  (1) General. 
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.  (2) Special 
rule for Board decisions issued on or 
after July 21, 1992.  For a Board 
decision issued on or after July 21, 
1992, the record that existed when that 
decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.  (1) 
Changed diagnosis. A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  
(2) Duty to assist. The Secretary's 
failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court or CAVC).  More 
specifically, it was observed that Congress intended that the 
VA adopt the Court's interpretation of the term "CUE."  
Indeed, as was discussed in the notice of proposed rulemaking 
(NPRM), 63 Fed. Reg. 27534, 27536 (1998), the sponsor of the 
bill that became the law specifically noted that the bill 
would "not alter the standard for evaluation of claims of 
CUE."  143 Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) 
(remarks of Rep. Evans, sponsor of H.R. 1090, in connection 
with House passage).  Therefore, the Board is permitted to 
seek guidance as to the existence of CUE in prior Board 
decisions based on years of prior Court decisions regarding 
CUE, such as Fugo v. Brown, 6 Vet. App. 40 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For 
veterans who engaged in combat with the enemy during active 
service, the regulations provide that "the Secretary shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence of aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran ... Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary."  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d).

In this case, the moving party has failed to provide a basis 
for his conclusion that the Board's May 1994 decision 
contained CUE other than, at best, to raise previous 
contentions regarding the nature and extent of his 
disability.  As stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

Finally, the representative has asserted that the 1994 Board 
decision failed to take into consideration section 1154(b).  
While it is conceded that a specific citation to 38 U.S.C.A. 
§ 1154(b) (West 1991) and its corresponding regulatory 
section, 38 C.F.R. § 3.304(d) were absent from the 1994 
decision, the Board decision nevertheless complied with 
liberalizing evidentiary standards set forth therein.  
Indeed, the Board specifically indicated that it had accepted 
the veteran's testimony with respect to the incurrence of 
acoustic trauma in service as credible.  However, in view of 
fact that the first pertinent evidence of right ear hearing 
loss was not shown until 16-years after service and in the 
absence of pertinent medical evidence relating right ear 
hearing loss to an incident in service, the Board found that 
service connection was not warranted.  Therefore, there is no 
basis for a finding that statutory and regulatory provisions 
extant at the time were incorrectly applied.

The representative's argument with respect to section 1154(b) 
also seems to imply that once the requirements of the 
liberalizing evidentiary standards set forth therein are met, 
the Board must grant service connection.  As to this, it is 
noted that the United States Court of Appeals for Veterans 
Claims (known as the United States 

Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the CAVC") has clarified that the term 
'service connection' is used in section 1154(b) to refer to 
proof of incurrence or aggravation, rather than to the legal 
standard for entitlement to payments for disability.  Velez 
v. West, 11 Vet. App. 148, 153 (1998).

The Federal Circuit has held that, while § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown, 82 
F.3d 389, 392 (1996) (citations omitted).  More recently, the 
Court, in addressing section 1154(b), explained that the 
provision of this section "does not provide a substitute for 
medical nexus evidence, but rather serve only to reduce the 
evidentiary burden for combat veterans with respect to . . . 
the submission of evidence of incurrence or aggravation of an 
injury or disease in service."  Kessel v. West, 13 Vet. 
App. 9 (1999) (en banc) (citations omitted) (overruling Arms 
v. West, 12 Vet. App. 188 (1999), to the extent that the 
decision might be read as establishing by holding or implying 
in dicta that once a combat veteran has established 'service 
connection' under 1154(b), his claim may only be denied if 
the evidence to the contrary rises to the level of "clear 
and convincing" evidence).  Therefore, in this case, mere 
acceptance of testimony as to the incurrence of 
in-service acoustic trauma does not establish service 
connection.

Written and oral argument submitted by the moving party and 
his representative otherwise essentially disagrees with how 
the facts were weighed and evaluated in May 1994.  
Specifically, the moving party takes exception with the fact 
that the VA has conceded that damage was done to both ears in 
Vietnam but has only granted service connection for left ear 
hearing loss and tinnitus.  The Board finds that the moving 
party's allegation represents a disagreement as to the 
evaluation of the evidence, and is a specified example of a 
situation that is not CUE.  38 C.F.R. § 20.1403(d)(3) notes 
that a disagreement as to how the facts were weighed or 
evaluated does not constitute CUE.  Clearly, the moving party 
has not alleged the existence of an error in the May 1994 
Board decision that is "undebatable" nor of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made."  Russell, 3 Vet. App. at 
313-14.

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable error "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

After review of the evidence of record, the Board concludes 
that the moving party has not set forth specific allegations 
of error, of either fact or law, in the May 1994 decision by 
the Board to deny service connection for right ear defective 
hearing that would lead one to conclude that any such error 
was undebatable.  Accordingly, in the absence of any 
additional allegations, the motion is denied. 

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000, no undue prejudice to the appellant 
is evident by a disposition by the Board herein, as the 
amended provisions of the Act specifically provide that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance will aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).  The 
May 1994 Board decision is not subject to review under the 
VCAA.  Moreover, as to the present adjudication, it is noted 
that the Board's April 1999 letter to the veteran 
specifically set forth the criteria and evidence necessary to 
establish a meritorious claim of Board CUE.  No additional 
evidence may be considered, and therefore, further assistance 
or development of this claim is not required.


ORDER

The motion for revision of the portion of the May 1994 Board 
decision denying service connection for right ear defective 
hearing, on the grounds of CUE, is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 



